Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: reference “24” in fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim objected to because of the following informalities: “the first wave directors” in claims 2-4 should read “the plurality of first wave directors”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki et al, JP Pub. No. JP 10154909 A (hereinafter Hiroyuki).
Regarding claim 1, Hiroyuki discloses an antenna device comprising:
an antenna element that transmits or receives a radio wave (Fig. 3: radiation elements 25a and 25b for radiating signals);
a radome that covers the antenna element (Fig. 3, page 4, para 5, line 1-2: reference 17 denotes a radome); and
one first wave director or a plurality of first wave directors that is provided on at least any one of an external surface or an internal surface of the radome (Fig. 3: parasitic elements 16b are provided on the internal surface of radome 17).
Regarding clam 2, Hiroyuki further discloses the first wave director or the first wave directors is or are formed on the at least any one of the external surface or the internal surface of the radome by patterning (Fig. 3: parasitic elements 16b are provided on the internal surface of radome 17).
Examiner’s Note regarding the process of patterning – “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
Regarding claim 6, Hiroyuki further discloses the antenna element includes at least any one of a patch antenna, a dipole antenna, a loop antenna, or a metamaterial antenna (Fig. 4: radiation elements 25a, 25b are patch/microstrip antennas).
Regarding claim 7, Hiroyuki further discloses the antenna device is mounted on an on-vehicle device, a drone, a robot, a mobile device, or a speaker (Fig. 10a-b: showing the antenna device mounted on the device 3a which is an on-vehicle device).
Regarding claim 9, Hiroyuki discloses a wireless communication device comprising:
an antenna device (Page 6, para 3: fig. 3 showing a vehicle-mounted device antenna) that includes:
an antenna element that transmits or receives a radio wave (Fig. 3: radiation elements 25a and 25b for radiating signals);
a radome that covers the antenna element (Fig. 3, page 4, para 5, line 1-2: reference 17 denotes a radome); and
one first wave director or a plurality of first wave directors that is provided on at least any one of an external surface or an internal surface of the radome (Fig. 3: parasitic elements 16b are provided on the internal surface of radome 17); and
a wireless communication circuit that causes the antenna element to transmit or receive the wireless signal (Fig. 4, page 4, para 6, line 1-2: the antenna device 3a comprises the feed circuits 18a and 18b exciting radio waves for transmitting and receiving and also includes the transceiver 11 enable the antenna device 3a to transmit and receive radio waves between the vehicle and the toll booth/roadside machine 4, see fig. 9, page 3, para 2, which implied that there is a wireless communication circuit that transmits or receive wireless signals between the vehicle and the toll booth).
Regarding claim 10, Hiroyuki discloses a radar device comprising:
an antenna device (Page 6, para 3: fig. 3 showing a vehicle-mounted device antenna) that includes:
an antenna element that transmits or receives a radio wave (Fig. 3: radiation elements 25a and 25b for radiating signals);
a radome that covers the antenna element (Fig. 3, page 4, para 5, line 1-2: reference 17 denotes a radome); and
one first wave director or a plurality of first wave directors that is provided on at least any one of an external surface or an internal surface of the radome (Fig. 3: parasitic elements 16b are provided on the internal surface of radome 17); and
a radar transmission circuit that causes the antenna element to transmit or receive the radar wave (Fig. 4, page 4, para 6, line 1-2: the antenna device 3a comprises the feed circuits 18a and 18b exciting radio waves for transmitting and receiving and also includes the transceiver 11 enable the antenna device 3a to transmit and receive radio waves between the vehicle and the toll booth/roadside machine 4, see fig. 9, page 3, para 2, which implied that there is a radar transmission circuit that transmits or receive radio wave signals between the vehicle and the toll booth).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki as applied to claim 1 above, and further in view of Koskiniemi, US Pub. No. 2014/0118196 A1
Regarding claim 3, Hiroyuki does not disclose the first wave director or the first wave directors is or are provided on the external surface and the internal surface of the radome.
Koskiniemi discloses the first wave director or the first wave directors is or are provided on the external surface and the internal surface of the radome (para [0063], line 3-6: the parasitic radiator 112 is formed into the three-dimensional radome outer (and/or inner) surface).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the first wave directors both on the internal and external surface as taught by Koskiniemi to the antenna device as taught by Hiroyuki for the purpose of improving the antenna performance.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki as applied to claim 1 above, and further in view of McKenna et al, US Patent No. 4,835,538 (hereinafter McKenna).
Regarding claim 4, Hiroyuki does not disclose the antenna device further comprising one second wave director or a plurality of second wave directors that is provided in such a way as to be laminated on the first wave director or the first wave directors.
 McKenna discloses the antenna device further comprising one second wave director or a plurality of second wave directors that is provided in such a way as to be laminated on the first wave director or the first wave directors (Fig. 4-5, col. 5, line 65-66: the second parasitic element 108 is disposed on the first parasitic element 104 and the layers 124, 114, 112 can be laminated together, see col. 2, line 46-47).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the second wave directors as taught in McKenna to the antenna device as taught in Hiroyuki for the purpose of increasing antenna gain (McKenna, col. 8, line 24-27).
Regarding claim 5, Hiroyuki does not disclose the second wave director or the second wave directors is or are provided in at least any one of: a position or positions being separated from the external surface to an outside of the radome; or a position or positions being separated from the internal surface to an inside of the radome.
McKenna discloses the second wave director or the second wave directors is or are provided in at least any one of: a position or positions being separated from the external surface to an outside of the radome; or a position or positions being separated from the internal surface to an inside of the radome (Fig. 4: the parasitic element 106 is disposed in a position between the inner surface and inside of radome 124).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the second wave directors as taught in McKenna to the antenna device as taught in Hiroyuki for the purpose of improving the antenna performance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki as applied to claim 1 above, and further in view of Kojima et al, US Pub. No. 2004/0021608A1 (hereinafter Kojima).
Regarding claim 8, Hiroyuki does not disclose the antenna device further comprising a reflector inside an antenna substrate or on a surface of the antenna substrate.
Kojima discloses the antenna device further comprising a reflector inside an antenna substrate or on a surface of the antenna substrate (fig. 9, para [0095]: reflector 96 is disposed on the back of circuit board 11).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the reflector as taught by Kojima to the antenna device as taught by Hiroyuki for the purpose of improving the antenna gain (Kojima, para [0092]).

Citation of Pertinent Art
Nobutomo et al, JP 11274845A – antenna device having high radiation gain and a desired directivity with parasitic element
Sho et al, JP 2003283240A – laminated patch antenna
Tomofumi, JP 2019103037A – laminated stacked radiating elements
Dalmia, US Patent No. 10,186,756 B2 – parasitic elements mounted on internal and external surface of a chassis

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845